Order, Supreme Court, New York County, entered on August 13, 1974, which directs *867defendant to pay for the support of the parties’ infant child pending the determination of an action for separation, unanimously modified, on the law and the facts, to the extent of reducing the amount to be paid for the support of the child to $100 per week, and as so modified, affirmed, without costs and without disbursements. Upon the record before us, giving due consideration to all the relevant circumstances, the award of support for the child was excessive and should be reduced to the extent indicated herein. Concur—Nunez, J. Pv Murphy, Lupiano, Steuer and Tilzer, JJ.